Violet Realty, Inc. v Amigone, Sanchez & Mattrey, LLP (2020 NY Slip Op 02593)





Violet Realty, Inc. v Amigone, Sanchez & Mattrey, LLP


2020 NY Slip Op 02593


Decided on May 1, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


927 CA 19-00439

[*1]VIOLET REALTY, INC., PLAINTIFF-APPELLANT,
vAMIGONE, SANCHEZ & MATTREY, LLP, DEFENDANT-RESPONDENT. (APPEAL NO. 2.)


PHILLIPS LYTLE LLP, BUFFALO (JOHN G. SCHMIDT, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HODGSON RUSS LLP, BUFFALO (STEVEN W. WELLS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Henry J. Nowak, J.), entered September 6, 2018. The judgment awarded plaintiff money damages. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Violet Realty, Inc. v Amigone, Sanchez & Mattrey, LLP ([appeal No. 1] — AD3d — [May 1, 2020] [4th Dept 2020]).
Entered: May 1, 2020
Mark W. Bennett
Clerk of the Court